DETAILED ACTION
1.          Claims 1-25 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statements (IDS) submitted on 1/21/2020 and 3/09/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
4.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.          Claims 22-25 have been interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
7.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.          Authorization for this examiner’s amendment was given in an interview with Glen Choi on 7/16/2021.

Please amend the claims as follows:
Claim 1: --An apparatus comprising:

 a network interface controller (NIC) configured to:
receive, by a virtual Ethernet port aggregator (VEPA) agent of a media access control (MAC) of the NIC, a network packet from a first virtual machine of [[the]] a plurality of virtual machines, wherein the network packet is to be transmitted to a target destination for additional processing;
transmit, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
forward, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;
determine, by the VEB hairpin agent, whether a target destination of the network packet corresponds to a second virtual machine of the plurality of virtual machines;
return, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device;
on the accelerator device, the received network packet to the VEPA agent;
identify, by the VEPA agent, the second virtual machine; and
transmit, by the VEPA agent, the received network packet to the identified second virtual machine.--

Claim 2: --The apparatus of claim 1, wherein the VEPA agent is further configured to:
identify, prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
update at least a portion of the received network packet to include the identified IP address corresponding to the target destination.--

Claim 3: --The apparatus of claim 2, wherein to identify the IP address of the target destination comprises to identify the IP address of the second virtual machine, and wherein to identify the second virtual machine comprises to identify the second virtual machine based on the IP address.--

Claim 4: --The apparatus of claim 3, wherein to identify the IP address of the second virtual machine comprises to identify the IP address of the second virtual machine based on a flow associated with the received network packet, a workload type associated with the received network packet, an originating source of the received 

Claim 5: --The apparatus of claim 1, further comprising a driver to configure the VEB hairpin agent.--

Claim 6: --The apparatus of claim 5, wherein to configure the VEB hairpin agent comprises to configure the VEB hairpin agent to function as a VEB in a MAC layer of [[the]] a network compute device.--

Claim 7: --The apparatus of claim 5, wherein the driver is further configured to operate in VEPA mode.--

Claim 8: --The apparatus of claim 1, wherein the VEB hairpin agent is further to receive an indication that each of the plurality of virtual machines has been instantiated, wherein the indication includes a corresponding IP address, and wherein to determine whether the target destination of the network packet corresponds to another virtual machine of the plurality of virtual machines presently executing on [[the]] a network compute device comprises to make the determination as a function of an internet protocol (IP) address of the received network packet.--

non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a network interface controller (NIC) device to:
receive, by a virtual Ethernet port aggregator (VEPA) agent of a media access control (MAC) of [[a]] the network interface controller (NIC), a network packet from a first virtual machine of a plurality of virtual machines 
transmit, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
forward, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;
determine, by the VEB hairpin agent, whether a target destination of the network packet corresponds to a second virtual machine of the plurality of virtual machines;
return, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device;
forward, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
identify, by the VEPA agent, the second virtual machine; and
transmit, by the VEPA agent, the received network packet to the identified second virtual machine.--

Claim 10: --The one or more non-transitory machine-readable storage media of claim 9, wherein the VEPA agent is further to:
identify, prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
update at least a portion of the received network packet to include the identified IP address corresponding to the target destination.-- 

Claim 11: --The one or more non-transitory machine-readable storage media of claim 10, wherein to identify the IP address of the target destination comprises to identify the IP address of the second virtual machine, and wherein to identify the second virtual machine comprises to identify the second virtual machine based on the IP address.--

Claim 12: --The one or more non-transitory machine-readable storage media of claim 11, wherein to identify the IP address of the second virtual machine comprises to identify the IP address of the second virtual machine based on a flow associated with the received network packet, a workload type associated with the received network packet, an originating source of the received network packet, or an output of a packet processing operation performed on the received network packet.--

non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause [[the]] a compute device to configure the VEB hairpin agent via a driver of the compute device.--

Claim 14: --The one or more non-transitory machine-readable storage media of claim 13, wherein to configure the VEB hairpin agent comprises to configure the VEB hairpin agent to function as a VEB in a MAC layer of the 

Claim 15: --The one or more non-transitory machine-readable storage media of claim 13, wherein the driver is further to operate in VEPA mode.--

Claim 16: --The one or more non-transitory machine-readable storage media of claim 9, wherein the VEB hairpin agent is further to receive an indication that each of the plurality of virtual machines has been instantiated, wherein the indication includes a corresponding IP address, and wherein to determine whether the target destination of the network packet corresponds to another virtual machine of the plurality of virtual machines presently executing on a compute device comprises to make the determination as a function of an internet protocol (IP) address of the received network packet.--
Claim 17: --A method for hair-pinning network traffic, the method comprising:
receiving, by a virtual Ethernet port aggregator (VEPA) agent of a media access control (MAC) of a network interface controller (NIC) 
transmitting, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
forwarding, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;
determining, by the VEB hairpin agent, whether a target destination of the network packet corresponds to a second virtual machine of the plurality of virtual machines;
returning, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device;
forwarding, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
identifying, by the VEPA agent, the second virtual machine; and
transmitting, by the VEPA agent, the received network packet to the identified second virtual machine.--

Claim 21:-- The method of claim 17, further comprising configuring, by a driver of [[the]] a compute device operating in VEPA mode, the VEB hairpin agent to function as a VEB in a MAC layer of the 

a 
Claim 23: --An apparatus 
means for receiving, by a virtual Ethernet port aggregator (VEPA) agent of a media access control (MAC) of a network interface controller (NIC), a network packet from a first virtual machine of a plurality of virtual machines 
means for transmitting, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
means for forwarding, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;
means for determining, by the VEB hairpin agent, whether a target destination of the network packet corresponds to a second virtual machine of the plurality of virtual machines;
on the accelerator device;
means for forwarding, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
means for identifying, by the VEPA agent, the second virtual machine; and
means for transmitting, by the VEPA agent, the received network packet to the identified second virtual machine.--
Claim 24: --The apparatus 
means for identifying, by the VEPA agent and prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
                    means for updating, by the VEPA agent at least a portion of the received network packet to include the identified IP address corresponding to the target destination.--

Claim 25: --The apparatus a compute device comprises means for 


Please ADD the following claim:
Claim 26 (New): The apparatus of claim 1, comprising:
                a compute engine to manage the plurality of virtual machines of the compute device.

End Claim Amendments.


Please amend the specification as follows:
[0014] In such embodiments in which the network traffic is to be routed to its source (e.g., transmitted between VMs deployed on the same network compute device 106), the network compute device 106 is configured to route such network traffic internally, while still supporting offload functionality.  To do so, unlike present solutions, such as those that employ a virtual switch at the media access control (MAC) sublayer (e.g., VEB) to hair-pin such network traffic, which inherently do not support offload functionality, the network compute device 106 is configured to employ VEPA at the MAC layer.  Additionally, the network compute device 106 is configured to deploy a hairpin agent (see, e.g., the virtual Ethernet bridge (VEB) hairpin agent 314 of FIG. 3) on an accelerator device (see, e.g., the accelerator device 310 of FIG. 3) to perform the network traffic hair-pinning.  Accordingly, further unlike present solutions, such as those existing solutions which require routing the network traffic through an adjacent, external network switch (e.g., the switch 104 [[106]]) to hair-pin such network traffic (e.g., using virtual Ethernet port aggregator (VEPA)), such network traffic does not need to be transmitted to a device external to the network compute device 106, and offload functionality is still supported.

[0028]	Referring now to FIG. 3, in an illustrative embodiment, the network compute device 106 establishes an environment 300 for hair-pinning network traffic local to the network compute device 106 during operation.  The illustrative environment 300 

[0029]	The illustrative virtual machines 302 includes a first VM 302 designated as VM (1) 302a and a second VM 302 designated as VM 302b, each of which are configured to perform certain operations or services.  It should be appreciated that while the illustrative VMs 302 only includes two VMs 302, the network compute device 106 may include multiple additional VMs [[320]] in other embodiments.  While illustratively shown as VMs 302, the network compute device 106 may include multiple containers in addition to or as an alternative to the VMs 302, in other embodiments.  The driver 304 may be embodied as any type of device driver capable of performing the functions described herein, including managing the operational configuration of the VEB hairpin agent 314.  It should be appreciated that, unlike present technologies in which a VEB agent is configured by a driver at the MAC layer, the driver 304 is configured to operate in VEPA mode and manage the configuration of the VEB hairpin agent 314 local to the accelerator device 310.

End Examiner’s Amendment.

Allowable Subject Matter
9.          Claims 1-26 are allowed.
10.        The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a device operable to forward, by an agent of a Network Interface Card (NIC) deployed on an accelerator device, a received network packet to a virtual 

            Considered of particular relevance is United States Patent Application Publication 2015/0358231 to Zhang et al. disclosing a method of forwarding a VEPA switch message comprising steps of determining a flow entry in a VEPA switch, determining to forward a message to a software defined network (SDN) controller, obtain a flow table entry from the SDN controller, and forwarding the message to a port according to the entry (Zhang: [0025-0029]). And, although Zhang discloses that virtual bridging (for virtual machine communication) includes a VEB and a VEPA interoperating to communicate messages to particular VMs, Zhang does not expressly disclose the features described above with respect to claims 1, 10, 18, and 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub 2008/0095047 A1 to Skalecki et al. at [0015], [0045], [0050], [0060-0062], [0070];
US PGPub 2014/0294009 A1 to Sahara et al. at [0299];
US PGPub 2016/0119256 A1 to Wang et al. at [0001], [0054], [0100]; and
US PGPub 2016/0315879 A1 to Morris at [0013], [0016-0019], [0023].

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 30, 2021